Citation Nr: 0910195	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  05-32 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for fibromyalgia. 

2.  Entitlement to service connection for chronic fatigue 
syndrome. 

3.  Entitlement to service connection for a spine disorder, 
to include as secondary to fibromyalgia and/or chronic 
fatigue syndrome.  

4.  Entitlement to service connection for dysthymic disorder, 
to include as secondary to fibromyalgia and/or chronic 
fatigue syndrome.  

5.  Entitlement to service connection for residuals of a 
fractured tailbone, to include as secondary to fibromyalgia 
and/or chronic fatigue syndrome.  

6.  Entitlement to service connection for sacroiliac 
dysfunction of the right hip, to include as secondary to 
fibromyalgia and/or chronic fatigue syndrome.  

7.  Entitlement to an increased (compensable) initial rating 
for temporomandibular joint dysfunction (TMJ).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and T.H. 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to 
September 1979.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from ratings decisions by a 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO).  

In May 2006, a hearing was held before the Veterans Law Judge 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  

Addressing procedural matters, the Board notes that the 
record reveals a rating decision dated in December 1979 that 
denied service connection for a back disorder, a June 1996 
rating decision that denied service connection for chronic 
fatigue syndrome, dysthymic disorder and a disability 
characterized as "fibromyalgia and residuals, fractured 
tailbone," and an October 1996 rating decision that found 
that new and material evidence to reopen a claim for service 
connection for a back disorder had not been received.  
Appeals were not perfected with regard to these 
aforementioned adjudications.  The September 2005 statement 
of the case found: 1)  that new and material evidence had 
been received to reopen claims for service connection for 
fibromyalgia and chronic fatigue syndrome, and 2) conducted 
de novo adjudications, without addressing whether new and 
material evidence had been received with regard to the issues 
of entitlement to service connection for a spine disorder, 
dysthymic disorder, and residuals of a fractured tailbone.  
Notwithstanding this decision, the Board must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been received with respect to the 
claims that were previously denied and were not appealed.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
After conducting this review, the Board concludes that new 
and material evidence has been received in connection with 
these claims, to include private etiological opinions dated 
in 2001 and 2003 discussed in detail below and reports 
obtained from the SSA.  As such, the analysis below will also 
be based on a de novo review of all the evidence of record.  
38 C.F.R. § 3.156.  

The issue of entitlement to an increased initial rating for 
TMJ requires additional development and is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The weight of the competent evidence is against a 
conclusion that fibromyalgia is etiologically related to in-
service symptomatology or pathology.  

2.  The weight of the competent evidence is against a 
conclusion that chronic fatigue syndrome is etiologically 
related to in-service symptomatology or pathology.  

3.  There is no competent evidence linking a spine disorder 
to in-service symptomatology or pathology.  

4.  A current diagnosis of a dysthymic disorder or any other 
acquired psychiatric disorder is not currently demonstrated.

5.  There is no competent evidence linking a fractured 
tailbone to in-service symptomatology or pathology.  

6.  There is no competent evidence linking sacroiliac 
dysfunction of the right hip to in-service symptomatology or 
pathology.  


CONCLUSIONS OF LAW

1.  Fibromyalgia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008). 

2.  Chronic fatigue syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008). 

3.  A spine disorder was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 

4.  Dysthymic disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008). 

5.  A fractured tailbone was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008). 

6.  Sacroiliac dysfunction of the right hip was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in letters dated in March 2004, October 2004 and 
March 2005, the RO advised the claimant of the information 
necessary to substantiate the claims at issue.  She was also 
informed of her and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Finally, she was provided 
with information regarding ratings and effective dates by 
letters dated in March and April 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The requirement of 
requesting that the claimant provide any evidence in her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.  

Although the letters referenced above were not sent until 
after the initial adjudication of the claims, they were 
followed by readjudication and the issuance of a statement of 
the case in September 2005.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  The actions of the RO have served to provide the 
Veteran with actual notice of the information needed to 
prevail in her claims, and the RO has not committed any 
notification error that has affected the essential fairness 
of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Therefore, the Board finds that there was 
no prejudicial error; notification errors did not affect the 
essential fairness of the adjudication.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  As such, the Board finds 
that the duty to notify has been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA and private treatment records, records from the 
Social Security Administration (hereinafter SSA), and the 
Veteran's own statements she presented.  She was also 
afforded VA examinations pertinent to her claims completed in 
July 2002 and August 2005 that contain sufficient information 
to adjudicate the claims addressed in the decision below.   

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor her representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Before summarizing the pertinent clinical evidence, while the 
service treatment records do not reflect a diagnosis of 
fibromyalgia or chronic fatigue syndrome, the Veteran's 
central assertion, including that made to the undersigned at 
her May 2006 hearing, is that the military doctors failed to 
properly diagnose her with fibromyalgia and chronic fatigue 
syndrome during service.  It is her assertion that these 
conditions, for which current diagnoses are shown in the 
record, are directly related to the symptomatology 
demonstrated during service that were not properly diagnosed.  
It is also essentially contended that as a result of fatigue 
or dizziness or other symptomatology associated with these 
conditions, she had several falls, resulting in post-service 
injuries to her spine and tailbone and sacroiliac dysfunction 
of the right hip.  As such, service connection for these 
conditions is claimed as "secondary" to fibromyalgia and/or 
chronic fatigue syndrome pursuant to 38 C.F.R. § 3.310.  As 
for the claim for service connection for dysthymic disorder, 
she stated that this condition is currently "under control" 
in her December 2003 notice of disagreement, and she 
testified that to the undersigned in May 2006 that there is 
no mental illness other than cognitive impairment that is a 
symptom of her fibromyalgia.

The service medical records reflect complaints of depression 
and treatment with  Librium in 1974 and treatment for back 
pain beginning in 1975.  A March 1975 service medical record 
noted a history of back pain, malaise and weakness with a 
normal mental status examination.  The Veteran was 
hospitalized for her back pain in March 1976, at which time 
she stated that she had been experiencing pain "all over her 
back" for approximately six months.  She stated that the 
pain began when she had the flu and was accompanied by 
generalized muscle aches.  The Veteran also stated that her 
arms tended to fall asleep while she was lying down, sitting 
or standing and that she had episodes of feeling faint.  The 
examination of the back at that time showed a full range of 
motion and negative straight leg raising.  Reflexes were 
normal and there were no spasms.  Good circulation and 
sensation were noted in the legs and arms and there was a 
full range of hip, knee and ankle motion with no swelling.  
No weakness was noted and the Veteran was able to stand on 
her toes and heels.  Review of x-rays noted a negative dorsal 
and lumbosacral spine series.  

During the course of the hospitalization initiated in March 
1976, the Veteran was placed on bed rest and provided flexion 
exercises.  It was noted that the Veteran's back remained 
painful with few objective findings.  A neurological 
consultation resulted in the impression that there was 
insufficient evidence for an organic disease and no evidence 
of disc disease.  The Veteran was also afforded a 
neuropsychiatric evaluation, with a history of "depressive 
elements" from August and September 1975 described.  Upon 
mental status examination, the Veteran was alert and oriented 
and had a slightly depressed affect.  The impression was "no 
psychiatric disorder found."  Upon discharge from the 
hospital in April 1976, the diagnosis was "[m]edical 
observation, back pain; no disease found," and the Veteran 
was returned to full duty with no change in her physical 
profile.  

Thereafter, x-rays of the thoracic and lumbar spine in May 
1977 were negative.  Reports from a July 1979 examination 
conducted at separation showed no musculoskeletal, 
neurological, psychiatric or other pertinent objective 
findings and a notation that the March 1976 hospitalization 
for back pain produced "good results" and that there was 
not a currently disabling back condition.    

After service, the record reflects private clinical evidence 
dated from 1991 reflecting treatment for back and tailbone 
pain.  One such report dated in June 1991 reflected the 
Veteran describing falls at her home and couple of falls at 
work since mid May.  A history of low back problems beginning 
in the mid thoracic region which began initially after a flu 
episode was described at that time, and the Veteran stated 
that she had been treated by a chiropractor for 15 years.  
She reported that in early June 1991, she fell from a step 
stool, landing on her buttocks, and she also related a fall 
at home in which a chair broke which she was sitting on.  The 
Veteran also described a fall from a ladder at her place of 
employment.  Her history also included her sacroiliac "going 
out" once in a while on each side.  The assessment in June 
1991 was traumatic coccygeal strain with subtle coccygeal 
displacement.  An X-ray of the lumbar spine conducted at that 
time revealed a possible exaggerated lumbar lordosis and 
retrolisthesis of L4-L5.  In July 1991, the Veteran described 
pain in the tailbone, right hip and upper, mid-thoracic and 
low back regions since a fall in that month in which she 
injured here tailbone.  It was indicated that it was possible 
that the initial injury had occurred over 10 years prior to 
that time.  

Additional pertinent post-service evidence includes a January 
1993 private medical record showing the Veteran reporting 
that she injured her coccyx in a fall ten years earlier.  The 
assessment was chronic pain with history of coccydynia.  An 
April 1993 private clinical report reflects an assessment of 
sacroiliitis and chronic coccyx pain and showed the Veteran 
reporting a 10 year history of coccyx pain.  Private clinical 
records dated from 1993 reflect diagnoses of fibromyalgia, 
and a December 1993 report reflects an impression by a social 
worker of major depression.

A note from a private physician dated in December 1994 who 
indicated that she had been treating the Veteran for 
approximately nine years for a variety of spinal complaints 
noted that the Veteran first suffered from coccyx pain in May 
1991, "several months after she had fallen directly on her 
tailbone when a chair broke underneath her."  It was 
reported that x-rays thereafter revealed that an old fracture 
had been broken again.  Reports from a November 1995 
evaluation at a private mental health center reflect a 
diagnosis by a social worker of dysthymic disorder, late 
onset.  A December 1995 private clinical report includes the 
assessment that the Veteran has "chronic pain secondary to 
fibromyalgia and Bickerstaff migraines."  A May 1997 private 
clinical report referred to a history of a lumbosacral and 
coccyx injury on two occasions, one approximately 15 years 
previously and one about six years previously.  The diagnoses 
at that time included coccydina, lumbosacral radiculopathy, 
fibromyalgia syndrome, chronic fatigue syndrome, depression 
and syncope, and confusional state.  

Reports from an evaluation by a private psychologist in 
connection with a claim for benefits provided by the SSA in 
January 1998 show an assessment on Axis I of a  pain disorder 
associated with both psychological factors and a general 
medical condition.  A June 2000 private clinical report noted 
that an x-ray demonstrated narrowing of the L5-S1 disc space 
and that there was a decrease in pinprick sensation in the 
left lower extremity.  The diagnoses at that time included 
cervical and lumbar radiculopathy.  

A December 2001 statement from the Veteran's family physician 
noted that the Veteran had been a patient at a local health 
clinic for 10 years.  She reported a history of the Veteran 
contracting a viral syndrome on December 1, 1975, while on 
active duty that was associated with severe back pain, 
sporadic light headedness and nausea.  After going on 
vacation and thinking "it was nothing serious," severe back 
pain and other symptoms continued to the point that she was 
hospitalized for approximately one month in March 1976.  This 
physician also reported that "[a]lthough the diagnosis was 
unclear at that time, the symptom constellation [the Veteran] 
was experiencing has since been identified as both 
fibromyalgia and chronic fatigue syndromes, which are also 
current diagnoses.  [The Veteran] fell several times between 
1983 and 1991 due to continuing episodes of dizziness, 
injuring her coccyx, leading to exacerbations of the above 
named disorders."  Finally, she concluded that "I have 
examined her military records, and feel that the dysfunction 
she suffers from today can be traced back to her time of 
military service."  

In July 2002, the Veteran was afforded a VA examination that 
showed her reporting that the onset of her fibromyalgia was 
in December 1975 when she was experiencing flu-like symptoms.  
She stated that her chronic fatigue syndrome began in 1992 
and that she fractured her tailbone in 1981 due to a fall 
caused by dizziness associated with chronic fatigue syndrome 
or fibromyalgia.  She also described having sacroiliac and 
right hip pain with an onset of "probably" 1976.   X-rays 
at that time showed early degenerative changes of the pelvis 
with no sacroiliac disease; reversal of the normal lordotic 
curve of the cervical spine and degenerative disease of the 
lumbar spine.  The x-ray of the thoracic spine was negative.  
The assessment was that there were no objective findings to 
confirm the Veteran's subjective complaints concerning 
fibromyalgia and that there were no objective findings to 
support a diagnosis of chronic fatigue syndrome.  An 
examination by a VA psychologist in June 2002 resulted in a 
diagnosis of a history of situational depression that 
appeared to have been resolved and a conclusion that a 
psychiatric diagnosis was not warranted.  

A June 2003 statement from a physician who indicated that he 
had reviewed the Veteran's medical records concluded that it 
appeared that the symptoms of fibromyalgia began in 1975 
while the Veteran was in the military service.  A July 2003 
statement from another physician who indicated that he had 
examined the Veteran and reviewed her military records 
reported that her service treatment records "show a pattern 
of back pain, muscle spasms, extreme fatigue, and a weakened 
immune system."  He indicated that the symptoms were brought 
under control after service with continuous chiropractic care 
but that they became severe again in 1991.  This physician 
noted the Veteran was officially diagnosed with fibromyalgia 
syndrome and chronic fatigue syndrome in 1993, and that after 
reviewing the service treatment records, it was his opinion 
that it appeared that both of these conditions were 
manifested in 1975 and that both illnesses were "directly 
related" to military service.  

Reports from the SSA show the Veteran reporting that after 
several falls in early 1991, she experienced gradually 
increasing pain in the tailbone, muscle spasms in the 
buttocks, pain in the lower back, groin and feet and 
occasional nausea and lightheadedness.  She also reported 
depression with crying, short term memory loss and 
comprehension problems.  A disability examination completed 
in 1993 in conjunction with her claim for SSA benefits 
demonstrated no evidence of an anxiety related disorder but a 
diagnosis of severe somatoform pain disorder.  

The Veteran's claims file was forwarded to a VA examiner for 
medical opinions as to whether the Veteran's complaints 
during service met the diagnostic criteria for fibromyalgia 
or chronic fatigue syndrome.  The requested opinion was 
completed in August 2005, and was preceded by a detailed and 
exhaustive reporting of the treatment in service.  After 
listing the criteria for a diagnosis of fibromyalgia, the 
examiner, a nurse practitioner, found that rather than 
meeting the criteria for a diagnosis of fibromyalgia, the in-
service treatment represented "random medical issues."  She 
noted that the first diagnosis of fibromyalgia was on a 
medical report dated in 1993, 14 years after discharge.  A 
consulting VA physician, after again listing the criteria for 
the diagnosis, also concluded that the in-service symptoms 
did not represent the first clinical manifestations of the 
Veteran's current diagnosis of fibromyalgia.  With respect to 
chronic fatigue syndrome, after listing the criteria for this 
condition, the examiner again, and after a discussion with a 
physician, found that the Veteran's chronic fatigue syndrome 
was not manifested during service as there was no clinical  
evidence of the manifestations of this condition demonstrated 
therein.  Her conclusion was that "[t]here simpl[y] is not 
enough evidence to support the claim that CFS [chronic 
fatigue syndrome] and [f]ibromyalgia had their onset in 
service."  She also concluded that the Veteran's current 
symptoms and complaints were not aggravated by military duty.  

Applying the pertinent legal criteria to the pertinent 
contentions and facts as summarized above, the Board notes 
that while the record reveals positive evidence in the form 
of the private medical opinions rendered in December 2001 and 
June and July 2003 linking the chronic fatigue syndrome and 
fibromyalgia currently demonstrated to service, these 
opinions are not dispositive of the matter.  In this regard, 
the adjudication of the Board includes the responsibility of 
determining the weight to be given to the evidence of record, 
and this responsibility includes the authority to favor one 
medical opinion over another.  See Cathell v. Brown, 8 Vet. 
App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Guerrieri v. Brown, 4 
Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  

Thus, from the precedent set forth above, while the Veteran 
has submitted statements from private physicians representing 
positive evidence linking her fibromyalgia and chronic 
fatigue syndrome to service, the Board may deny the claims 
for service connection for these conditions if it finds the 
probative value of the negative evidence, in particular the 
VA medical opinion completed in August 2005 detailed above, 
to exceed that of the positive.  In this regard, while the 
private opinions were said to have been based on a review of 
the clinical history, little supporting rationale was 
provided, and the findings were not as extensively supported 
as the opinions of the VA examiners in August 2005.  See 
Guerrieri, Sklar, supra.  In this regard, unlike the positive 
private opinions, the August 2005 opinions were preceded by a 
comprehensive and chronological discussion of the pertinent 
in service-evidence and actual symptomatology demonstrated 
therein; a complete description of criteria needed for 
diagnoses of fibromyalgia and chronic fatigue syndrome, and a 
detailed explanation of why the symptomatology actually 
demonstrated during service did not meet these criteria.  As 
such, the Board finds the probative weight of the August 2005 
opinions to exceed that of the opinions rendered in December 
2001 and June and July 2003.  See Cathell, Owens, Guerrieri, 
Sklar

As for the Veteran's assertions that her fibromyalgia and 
chronic fatigue syndrome are etiologically related to 
service, or that these conditions were not properly diagnosed 
therein, such assertions cannot be used to establish a claim 
as a layperson is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities or 
whether a specific diagnosis is demonstrated by a collection 
of symptomatology or pathology.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (finding that competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  In short, while there 
is positive evidence in this case, the Board finds it to be 
overcome by the probative weight of the negative evidence of 
record for the reasons stated above.  As such, the 
preponderance of the evidence is against the Veteran's claims 
for service connection for fibromyalgia and chronic fatigue 
syndrome.  Therefore, the benefit of the doubt doctrine is 
inapplicable, and the claims must be denied.  See 38 C.F.R. § 
5107(b); Gilbert, 1 Vet. App. at 49.  

It follows that as service connection has not been granted 
for chronic fatigue syndrome or fibromyalgia, service 
connection for injuries to her spine, tailbone and sacroiliac 
dysfunction of the right hip as secondary thereto must also 
be denied.  38 C.F.R. § 3.310.  As there is no competent 
evidence linking a current spine disorder, fractured 
tailbone, or sacroiliac dysfunction of the right hip directly 
to specific symptomatology or pathology demonstrated 
objectively in service, service connection for these 
conditions on a "direct" basis also cannot be granted.  
Hickson, supra.  It is notable that the veteran was involved 
in several falls after service, and has repeatedly reported 
her initial injury as being in the 1980s.

Finally with respect to the claim for service connection for 
dysthymic disorder, there must be current disability 
resulting from a condition in order to establish service 
connection.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As the 
July 2002 VA examination provided to the Veteran in 
connection with this claim found that a current psychiatric 
diagnosis was not warranted, and the Veteran herself stated 
that that her dysthymic disorder was "under control," in 
her December 2003 notice of disagreement, service connection 
for a dysthymic disorder is denied on the basis of a lack of 
current disability.  Id.  With respect to the cognitive 
impairment that the Veteran claims is a symptom of 
fibromyalgia, the denial of service connection for this 
condition above precludes a grant of service connection for 
any such cognitive impairment.   

Finally, in reaching the above decisions, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claims 
for connection for a spine disorder, a dysthymic disorder, 
residuals of a fractured tailbone, and sacroiliac dysfunction 
of the right hip, the doctrine is not for application.  
Gilbert, supra.  
 

ORDER

Entitlement to service connection for fibromyalgia is denied. 

Entitlement to service connection for chronic fatigue 
syndrome is denied. 

Entitlement to service connection for a spine disorder, to 
include as secondary to fibromyalgia and/or chronic fatigue 
syndrome, is denied.  

Entitlement to service connection for dysthymic disorder, to 
include as secondary to fibromyalgia and/or chronic fatigue 
syndrome, is denied. 

Entitlement to service connection for residuals of a 
fractured tailbone, to include as secondary to fibromyalgia 
and/or chronic fatigue syndrome, is denied.   

Entitlement to service connection for sacroiliac dysfunction 
of the right hip, to include as secondary to fibromyalgia 
and/or chronic fatigue syndrome, is denied.    


REMAND

At the hearing before the undersigned, it was requested that 
the Veteran be afforded a VA examination to assess the 
severity of her service connected TMJ.  It was also explained 
at the hearing that she failed to appear at a VA dental 
examination scheduled for March 2006 in connection with her 
claim for an increased rating for TMJ because of a 
potentially contagious condition.  As such, and in order to 
comply with the duty to assist the Veteran, the RO will be 
asked to provide her with another opportunity to attend a VA 
dental examination.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA 
dental examination to determine the 
current extent of the impairment 
resulting from her service-connected TMJ.  
The claims files must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated special diagnostic tests that 
are deemed necessary for an accurate 
assessment must be conducted.  Any 
further indicated special studies must be 
conducted and all clinical findings 
reported in detail.  The examiner must 
record pertinent medical complaints, 
symptoms, and clinical findings.  In 
particular, the examiner should indicate 
the ranges of inter-incisal movement and 
lateral excursion, in millimeters.  

2.  The RO must notify the Veteran that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim that has been 
remanded.   The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the Veteran does not 
report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  Thereafter, the claim for an 
increased initial rating for TMJ must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran in connection with this 
claim, the Veteran and her representative 
must be provided a supplemental statement 
of the case and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
the Board.

No action is required by the Veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


